Exhibit 10.3
UST Seq. No. 595
WAIVER
In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program (i.e. Reliance Bancshares, Inc.), I hereby voluntarily waive
any claim against the United States or my employer for any changes to my
compensation or benefits that are required to comply with the regulation issued
by the Department of the Treasury as published in the Federal Register on
October 20, 2008.
I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the TARP Capital
Purchase Program.
This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.

          Date: February 13, 2009   -s- Jerry S. Von Rohr [c49556c4955600.gif]  
   
 
  Name:   Jerry S. Von Rohr
 
  Title:   Chairman, President and
 
      Chief Executive Officer of
 
      Reliance Bancshares, Inc.





--------------------------------------------------------------------------------



 



UST Seq. No. 595
WAIVER
In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program (i.e. Reliance Bancshares, Inc.), I hereby voluntarily waive
any claim against the United States or my employer for any changes to my
compensation or benefits that are required to comply with the regulation issued
by the Department of the Treasury as published in the Federal Register on
October 20, 2008.
I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the TARP Capital
Purchase Program.
This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.

          Date: February 13, 2009   -s- Dale E. Oberkfell [c49556c4955601.gif]  
   
 
  Name:   Dale E. Oberkfell
 
  Title:   Executive Vice President and
 
      Chief Financial Officer of
 
      Reliance Bancshares, Inc.





--------------------------------------------------------------------------------



 



UST Seq. No. 595
WAIVER
In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program (i.e. Reliance Bancshares, Inc.), I hereby voluntarily waive
any claim against the United States or my employer for any changes to my
compensation or benefits that are required to comply with the regulation issued
by the Department of the Treasury as published in the Federal Register on
October 20, 2008.
I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the TARP Capital
Purchase Program.
This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.
Date: February 13, 2009
-s- David S. Matthews [c49556c4955602.gif]

 
Name: David S. Matthews
Title: Market President,
Phoenix, Arizona of
Reliance Bancshares, Inc.





--------------------------------------------------------------------------------



 



UST Seq. No. 595
WAIVER
In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program (i.e. Reliance Bancshares, Inc.), I hereby voluntarily waive
any claim against the United States or my employer for any changes to my
compensation or benefits that are required to comply with the regulation issued
by the Department of the Treasury as published in the Federal Register on
October 20, 2008.
I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the TARP Capital
Purchase Program.
This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.

          Date: February 13, 2009   -s- Daniel Jasper [c49556c4955603.gif]      
 
  Name:   Daniel Jasper
 
  Title:   Vice Chairman and
 
      Chief Executive Officer of
 
      Reliance Bancshares, Inc.





--------------------------------------------------------------------------------



 



UST Seq. No. 595
WAIVER
In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program (i.e. Reliance Bancshares, Inc.), I hereby voluntarily waive
any claim against the United States or my employer for any changes to my
compensation or benefits that are required to comply with the regulation issued
by the Department of the Treasury as published in the Federal Register on
October 20, 2008.
I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the TARP Capital
Purchase Program.
This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.

          Date: February 13, 2009   -s- Daniel S. Brown [c49556c4955604.gif]    
 
 
  Name:   Daniel S. Brown
 
  Title:   Executive Vice President and
 
      Chief Lending Officer of
 
      Reliance Bancshares, Inc.

